Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This Communication is in reply to 03/12/2019.  Claimed priority is granted from foreign priority 2018-157039, filed 08/24/2018.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/12/2019, was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowed Claims
Claims 1-15 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Sabato et al., US 7587376 B2, does not disclose the details of a method/system with “… a work process information acquisition unit that acquires work process information which is information on a process of the work currently in progress; a configuration information generation unit that, when it is determined that a current work state is changed, specifies a constraint to be imposed on the equipment in the changed work state and generates a configuration of analysis processing of the equipment satisfying the specified constraint, based on the acquired work process information and the equipment constraint information; and a processing execution unit that performs processing necessary for analysis of the equipment based on the generated configuration.” Including different combination of features recited in the claims, as filed by applicants on 03/12/2019.


Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUDE JEAN GILLES whose telephone number is (571)272-3914.  The examiner can normally be reached on Mon-Fri, from 9:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUDE JEAN GILLES/Primary Examiner, Art Unit 2447                                                                                                                                                                                                        February 13, 2021